Citation Nr: 0946023	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder PTSD) prior to April 22, 
2008.

2.  Entitlement to an increased rating for PTSD, rated 100 
percent from April 22, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 2006 rating action, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
under Diagnostic Code 9411, effective December 21, 2005.  In 
March 2008, the RO increased the evaluation to 70 percent, 
still effective from December 21, 2005.  

The Veteran testified before the undersigned at a hearing in 
September 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to April 22, 2008, the Veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, including work, family relations 
and mood, due to depression, irritability, sleep impairment, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships; 
but was not productive of either total occupational or social 
impairment.

2.  Beginning on April 22, 2008, the Veteran's PTSD was 
productive of total occupational impairment.




CONCLUSIONS OF LAW

1.  Prior to April 22, 2008, the criteria for an initial 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411 
(2008).

2.  From April 22, 2008, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

This claim arises from an evaluation assigned after the 
initial grant of service connection.  The court's have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
Veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). In consideration 
of Hartman and Dunlap, further VCAA notice is not required in 
this case.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and post-service medical records.  The Veteran was 
afforded VA examinations.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Veteran's PTSD has been evaluated as 70 percent disabling 
under Diagnostic Code 9411, since the grant of service 
connection.  Under that code, a 70 percent rating is 
warranted when the disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

The Veteran's claims stems from the initial grant of service 
connection.  In a May 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
under Diagnostic Code (DC) 9411, effective December 21, 2005. 
In March 2008, the RO increased the evaluation to 70 percent, 
effective December 21, 2005.  

The Veteran essentially maintains that he has total social 
and industrial impairment due to his PTSD and that a 100 
percent rating is warranted from the effective date of 
service connection.  In support of his claim, he has 
testified that his PTSD is productive of severe impairment 
socially and professionally.  The Veteran explained that his 
job required close contact with the pubic and this resulted 
in a lot of conflict.  He also testified that he had 
occasional conflict with his wife, but remained very close to 
his family and his daughters.  The Veteran also testified 
that while his symptoms have persisted throughout the years, 
they had not necessarily worsened in severity, but had been 
rather consistent.  He further noted that some of his 
symptoms included flashbacks, social isolation, and survivor 
guilt.

The medical evidence is generally consistent with the 
Veteran's testimony.  In correspondence dated in January 
2006, a counselor from the Vet Center wrote that the 
Veteran's PTSD symptoms included social isolation to the 
extent that he only had a few acquaintances and no friends.  
The Veteran was irritable, had difficulty concentrating on 
daily tasks and chores, and suffered from sleep impairment 
with occasional nightmares- some of which were combat 
related.  A mental status examination summary showed that the 
Veteran displayed appropriate dress and hygiene.  There was 
no evidence of psychosis or hallucinations.  Affect varied 
from inappropriate to restricted.  The Veteran was fully 
oriented and appeared to have good judgment.  Homicidal and 
suicidal ideations were not present.

VA outpatient treatment records between February and 
September 2006 reflect that the Veteran's marriage was going 
well and that he occasionally attended church with his wife.  
He enjoyed leisure activities of golf and cooking.  These 
treatment records, and others dated through April 2008, show 
that the Veteran reported symptoms of impaired sleep, 
depression, anxiety, distrust of people, social withdrawal, 
impaired concentration and irritability.  He indicated that 
he had one friend and one acquaintance.  Mental status 
examinations conducted between February 2006 and May 2008 
reflect the Veteran was fully oriented.  His short and long 
term memory was intact (although he began to report short 
term memory problems in August 2006).  Cognitive functioning 
was also grossly intact.  Speech was consistently normal.  
Affect varied between congruent, constricted, and anxious, 
and the Veteran's mood was generally depressed.  Thought 
processes were logical and goal-directed.  No overt 
psychosis, delusions, or hallucinations were reported and the 
Veteran consistently denied homicidal or suicidal ideations.  
The GAF scores between February 2006 and January 2007 were 
50, 52 and 55, reflective of mostly moderate symptoms.  The 
GAF scores reported between April 2007 and May 2008 were 41, 
42, 45, and 48, which were indicative of severe PTSD 
symptoms.  

Letters from the Veteran's former supervisor and wife, dated 
in September 2006 and November 2006, respectively, show that 
the Veteran had a history of being easily irritated or 
angered.  His former supervisor stated that at times the 
Veteran had displayed inappropriate behavior at work due 
because he was easily angered and unable to control his 
anger.  The supervisor described one incident in which the 
Veteran became so disruptive in a meeting with an individual 
who wanted to import rice from North Vietnam that he had to 
be asked to leave.

A May 2007 VA treatment note shows the Veteran reported some 
passive suicidal ideation.  His mood was anxious and 
dysphoric.  Overall, the GAF scores reported between May 2007 
and December 2007 were 42, 45, and 48.  Mental status 
examinations revealed clinical findings similar to those 
noted previously, with the exception that during this period 
the Veteran occasionally reported seeing shadows at night, 
both in his home and outdoors.  There were no overt 
delusions, hallucinations, or psychosis noted on objective 
examinations.

In January 2008, the Veteran was formally evaluated by VA.  
He reported that he had been married for 24 years and had a 
good marital relationship.  He also reported a good 
relationship with his stepdaughters and youngest daughter, 
and one of his sons.  The Veteran also stated that he had two 
friends, but no other social relationships.  He reportedly 
occupied himself with projects around his home, but had 
difficulty finishing tasks.  He expressed some interest in 
golf, but stated that he lacked the motivation to play.  

The mental status examination indicated that the Veteran's 
mood was anxious and fearful; his affect was constricted.  
Thought processes were unremarkable, but recent memory was 
moderately impaired.  The Veteran denied having delusions and 
hallucinations, but acknowledged suicidal, homicidal and 
paranoid ideation.  Insight and judgment were intact.  
Impulse control was good and there had been no periods of 
violence.  The examiner stated that the Veteran was able to 
maintain minimum hygiene and had no problems with activities 
of daily living.  The examiner diagnosis was chronic PTSD 
with an estimated GAF of 50.  The examiner noted that the 
Veteran's primary psychiatric problems were poor stress 
tolerance, lack of motivation, irritability and anger, and 
difficulty concentrating on important tasks.  The examiner 
also noted that the Veteran was not currently employed, 
having retired December 31, 2007 due to his age and his 
psychiatric problems.

A May 2008 treatment summary, provided by a Vet Center 
psychologist, shows that the Veteran received psychotherapy 
treatment from June 2005 to May 2008.  The treatment summary 
was generally consistent with the Veteran's subjective 
complaints, as well as the findings and conclusions shown in 
the VA treatment records and VA examination.  In contrast, 
however, the May 2008 Vet Center mental status examination 
reflected that the Veteran had an unkempt appearance, rapid 
and pressured speech, and a labile affect.  The psychologist 
indicated that the Veteran had retired in December 2007 due 
to chronic irritability, anger, poor self-control, and 
inability to take orders from his superiors.  He also noted 
that the Veteran's PTSD caused severe impairment.

SSA records show the Veteran was awarded disability benefits 
for an affective mood disorder that impaired his ability to 
be employed since December 31, 2007.  On the June 2008 
application for benefits, the Veteran's wife indicated that 
the Veteran visited his family and friends regularly.  He 
also enjoyed watching television, reading the newspaper and 
playing cards daily, and going to movies.

An August 2008 physician-conducted Mental Residual Functional 
Capacity Assessment (hereinafter the Assessment) in the SSA 
file, reflects that the Veteran's memory and understanding 
was not significantly limited.  The Assessment also indicated 
that while the Veteran's ability to maintain his 
concentration for extended periods was moderately limited, he 
was not significantly limited in terms of his ability to 
carryout simple or detailed instructions and perform work 
tasks.  In terms of his social interaction, the Veteran was 
only moderately limited in his capacity to accept 
instructions and respond to criticism from supervisors and to 
get along with coworkers.  The Veteran was otherwise found to 
be able to interact with the public and his coworkers 
appropriately without significant limitations.  Based on the 
functional assessment and clinical review, the SSA medical 
consultant opined that while the Veteran had a mental 
impairment, it was not of disabling proportions.  The medical 
consultant further concluded that the Veteran could be 
reasonably expected to accomplish most work-like assignments 
with at least adequate comprehension and memory, adaption, 
concentration and persistence-although he would function best 
in an environment that de-emphasized social contact because 
of his irritability.

VA outpatient treatment records dated between January 2008 
and March 2009 generally reflect persistent PTSD symptoms 
with serious occupational and social impairment.  During this 
period, the Veteran reportedly had a good marital 
relationship with his wife, daughter, stepdaughters, and one 
of his two sons.  He had two friends, but was otherwise 
isolated.  He reported decreased concentration and a 
continued loss of interest and motivation.  Sleep remained 
impaired.  Mental status examinations during this period 
revealed that the Veteran's short and long term memory were 
intact, although he continued to report short term memory 
problems.  Speech was normal.  The Veteran's mood was 
variously described as dysphoric, irritable, anxious, 
dysthymic and depressed.  Thought processes were logical and 
goal-directed and no overt psychosis, delusions, or 
hallucinations were noted.  The GAF scores were: 42 in 
December 2007; 50 in January 2008; 45 in November 2008; 48 in 
March 2009 and 41 in August 2009.

Of note is a VA outpatient treatment record dated April 22, 
2008, wherein the Veteran's treating psychologist opined that 
the Veteran would be unable to work due to his PTSD.  In a 
July 2008 treatment record, a second VA physician commented 
that the Veteran's PTSD symptoms caused severe dysfunction, 
both occupationally and socially and he appeared to be 
unemployable at this time due to his disability. 

Finally, private records from the Vet Center from December 
2005 to March 2009 show severe impairment from PTSD, with 
some indication that the Veteran had recent suicidal and 
homicidal thoughts, but without current plan or intent.

The evidence of record does not support the criteria for an 
initial rating in excess of 70 percent, prior to April 22, 
2008.

Since 2006, the Veteran's GAF scores have been indicative of 
moderate to serious occupational and social impairment from 
PTSD.  The evidence also shows that the Veteran stopped 
working on December 31, 2007.  Based on the cumulative 
medical findings and the Veteran's personal statements, 
however, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's PTSD was 
productive of total occupational and social impairment prior 
to April 22, 2008.  While the Veteran's PTSD was moderate to 
severe in nature as demonstrated by the low GAF scores, the 
medical evidence affirmatively shows that his symptoms did 
not meet or more nearly approximate those necessary for a 100 
percent rating.  He did not suffer from gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, exhibit grossly inappropriate behavior or an 
intermittent inability to perform activities of daily living.  

The medical evidence also reflects that he was not 
disoriented to time or place and did not have memory loss for 
names of close relatives, own occupation or own name.  
Furthermore, he continued to work over this period despite 
his reported difficulties.  While the Veteran did report some 
subjective short term memory loss, and reported seeing 
"shadows" for a brief time, both his short and long term 
memory were found to be intact on all mental status 
examinations, and there was no indication that his reported 
"shadows" amounted to true hallucinations.  In addition, 
although the Veteran's social functioning had certainly 
declined, he still maintained a relationship with his wife 
and children and attended church weekly.  He also maintained 
contact with at least  two friends.  In addition, while VA or 
Vet Center physicians noted that the PTSD symptoms were 
severe, prior to April 22, 2008 it was not indicated that the 
PTSD caused total occupational impairment.  Considering all 
the evidence, the Board finds that the PTSD symptoms did not 
more closely approximate the criteria for a 100 percent 
rating prior to April 22, 2008.

Beginning on April 22, 2008, however, the Board finds that 
the Veteran is entitled to a total rating for PTSD.  

It is clear from the factual summary above, that the 
Veteran's PTSD did not manifest with the specific symptoms 
listed for a 100 percent rating.  However, a Veteran is 
entitled to a total rating for PTSD if his PTSD caused total 
occupational and social impairment, regardless of whether he 
had some, all, or none of the symptoms listed in the rating 
formula, and regardless of whether his symptoms were listed.  
Mauerhan v. Principi, 16 Vet App 436, 442-3, 444 (2002).

In April 2008 and July 2008, VA mental health professionals 
opined the Veteran's PTSD caused severe dysfunction both 
occupationally and socially, and would prevent him from 
working.  The August 2008 SSA Mental Residual Functional 
Capacity Assessment, which indicated that total occupation 
impairment had not been shown clinically, provides negative 
evidence against a total rating (despite the fact that SSA 
ultimately awarded disability benefits for the Veteran's 
psychiatric disorder).  However, while the SSA's 
determination regarding the Veteran's unemployability and the 
reasons for that determination are pertinent for VA purposes, 
the decision by SSA is not controlling with respect to VA's 
determination on a claim.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); see also Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  Even with consideration of the 
"negative" SSA assessment, the evidence would be in 
equipoise, in which case the benefit of the doubt is afforded 
to the Veteran.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A 100 
percent evaluation for PTSD is warranted from April 2008.  38 
C.F.R. §§ 4.7, 4.21 (2008). 

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  Prior to April 2008, the Veteran's PTSD 
primarily manifested with occupational and social impairment, 
with deficiencies in most areas, including work, family 
relations and mood, due to depression, irritability, sleep 
impairment, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  There was no showing that the PTSD 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  

Beginning on April 22, 2008, the Veteran's PTSD was primarily 
manifested by the same clinical symptoms although total 
occupational impairment was shown; this is adequately 
contemplated in the total evaluation assigned.  The condition 
is also not shown to have caused any periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, referral for consideration of an extraschedular 
rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 70 percent for PTSD prior to 
April 22, 2008 is denied.

A 100 percent rating for PTSD from April 22, 2008 is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


